Exhibit 10.2

 

FORM OF ADMINISTRATION SERVICING AGREEMENT

 

THIS AGREEMENT is made and entered into as of this 1st day of March, 2018, by
and between PHAROS CAPITAL BDC, INC., a Maryland corporation (the “Fund”), and
U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company
(“USBFS”).

 

WHEREAS, the Fund is a closed-end management investment company that has elected
to be regulated as a business development company under the Investment Company
Act of 1940 (the “1940 Act”);

 

WHEREAS, the Fund desires to retain USBFS to provide administrative services to
the Fund in the manner and on the terms hereinafter set forth; and

 

WHEREAS, USBFS is willing to provide administrative services to the Fund on the
terms and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1.Engagement of USBFS as Administrator

 

The Fund hereby engages USBFS to act as administrator of the Fund on the terms
and conditions set forth in this Agreement, and USBFS hereby accepts such
engagement and agrees to perform the services and duties set forth in this
Agreement.

 

2.Services and Duties of USBFS

 

USBFS shall provide the following fund administration services to the Fund:

 

A.General Fund Management:

 

(1)Act as liaison among all Fund service providers, including, but not limited
to, custodians, transfer agents and dividend reinvestment plan administrators.

 

(2)Coordinate the Fund’s Board of Directors’ (the “Board of Directors” or the
“Directors”) communication:

 

a.Print reports for the Board of Directors based on financial and administrative
data provided by the Fund.

 

b.Prepare and distribute to appropriate parties notices announcing declaration
of dividends and other distributions to shareholders.

 

(3)Audits:

 

a.Prepare appropriate schedules and assist independent auditors.

 

b.Provide office facilities, if necessary, in connection with such audits.

 

 

 

 

(4)Monitor arrangements under shareholder services or similar plan.

 

(5)Monitor and communicate activity under share repurchase or tender offer
plans.

 

B.Compliance:

 

(1)Regulatory and Internal Revenue Service (the “IRS”) Compliance:

 

a.Monitor compliance with the 1940 Act requirements applicable to business
development companies and the Fund’s status as a regulated investment company
under Subchapter M, including:

 

(i)Maintenance of books and records under Rule 31a-3 of the 1940 Act.

 

(ii)IRC Section 851 - 90% Qualifying income

 

(iii)IRC Section 851 – Annual Distribution Requirement

 

(iv)IRC Section 851 - Fund Diversification

 

(v)Section 12(d)(1)(A) of the 1940 Act - Diversification Requirement

 

(vi)Section 55(a) of the 1940 Act - 70% Eligible Assets Requirment

 

(vii)Section 18 of the 1940 Act, as modified by Section 61 of the 1940 Act –
200% Asset Coverage Requirement

 

b.Maintain awareness of applicable regulatory and operational service issues.

 

(2)SEC Reporting:

 

a.Prepare financial statements for inclusion in Form 10-Q, Form 10-K and Form
8-K filings, as applicable.

 

b.Prepare and file fidelity bond under Rule 17g-1 of the 1940 Act.

 

c.Prepare and file reports and other documents required by U.S. stock exchanges
on which the Fund’s shares are listed.

 

C. SEC Inspections:

 

(1)Assist in producing materials requested by the SEC.

 

(2)Maintain records of all materials produced as requested by the SEC.

 

2

 

 

D. Financial Reporting:

 

(1)Provide financial data for inclusion in the prospectus (the “Prospectus”)
included in the Fund’s registration statements filed under the Securities Act of
1933.

 

(2)Supervise the maintenance of the Fund’s general ledger and the preparation of
the Fund’s financial statements, including oversight of expense payments, of the
determination of net asset value of the Fund’s shares, and of the declaration
and payment of dividends and other distributions to shareholders.

 

(3)Compute the total return and expense ratio of the Fund and the Fund’s
portfolio turnover rate.

 

(4)Prepare quarterly and annual financial statements, which include without
limitation the following items:

 

a.Schedule of Investments.

 

b.Consolidated Balance Sheet.

 

c.Statement of Operations.

 

d.Statement of Changes in Net Assets.

 

e.Statement of Cash Flows.

 

f.Notes to the quarterly and annual financial statements.

 

(5)Coordinate certification requirements pursuant to the Sarbanes-Oxley Act of
2002 (the “SOX Act”).

 

(6)Compute Total return calculations for market and net asset value.

 

(7)Assist the Fund’s Chief Executive Officer and Chief Financial Officer in
connection with establishing and maintaining internal control over financial
reporting (as defined in Rules 13a-15(f) and 15-d(f) under the Securities
Exchange Act of 1934 (the “1934 Act”)) for the Fund.

 

E.Tax Reporting:

 

(1)File Form 1099 Miscellaneous for payments to Directors and other service
providers.

 

(2)Prepare tax schedules, which include without limitation the following items:

 

a.Fiscal Distribution Schedule (including recorded ROSCOP journal entry to
general ledger).

 

b.Excise Distribution Schedule.

 

3.Compensation

 

USBFS shall be compensated for providing the services set forth in this
Agreement in accordance with the fee schedule set forth on Exhibit A hereto (as
amended from time to time). The Fund shall pay all fees and reimbursable
expenses within thirty (30) calendar days following receipt of the billing
notice, except for any fee or expense subject to a good faith dispute. The Fund
shall notify USBFS in writing within thirty (30) calendar days following receipt
of each invoice if the Fund is disputing any amounts in good faith. The Fund
shall settle such disputed amounts within ten (10) calendar days of the day on
which the parties agree to the amount to be paid.

 

3

 

 

4.Representations and Warranties

 

A.The Fund hereby represents and warrants to USBFS, which representations and
warranties shall be deemed to be continuing throughout the term of this
Agreement, that:

 

(1)It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its respective obligations hereunder;

 

(2)This Agreement has been duly authorized, executed and delivered by the Fund
in accordance with all requisite action and constitutes a valid and legally
binding obligation of the Fund, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting the rights and remedies of creditors and secured
parties; and

 

(3)It is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its organizational documents or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement.

 

B.USBFS hereby represents and warrants to the Fund, which representations and
warranties shall be deemed to be continuing throughout the term of this
Agreement, that:

 

(1)It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its obligations hereunder;

 

(2)This Agreement has been duly authorized, executed and delivered by USBFS in
accordance with all requisite action and constitutes a valid and legally binding
obligation of USBFS, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and secured parties;
and

 

(3)It is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its organizational documents or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement.

 

4

 

 

5. Standard of Care; Indemnification; Limitation of Liability

 

A.USBFS shall exercise reasonable care in the performance of its duties under
this Agreement. USBFS shall not be liable for any error of judgment or mistake
of law or for any loss suffered by the Fund in connection with its duties under
this Agreement, including losses resulting from mechanical breakdowns or the
failure of communication or power supplies beyond USBFS’ control, except a loss
arising out of or relating to USBFS’ refusal or failure to comply with the terms
of this Agreement or from its bad faith, gross negligence, or willful misconduct
in the performance of its duties under this Agreement. Notwithstanding any other
provision of this Agreement, if USBFS has exercised reasonable care in the
performance of its duties under this Agreement, the Fund shall indemnify and
hold harmless USBFS from and against any and all claims, demands, losses,
expenses, and liabilities of any and every nature (including reasonable and
documented attorneys’ fees) that USBFS may sustain or incur or that may be
asserted against USBFS by any person arising out of any action taken or omitted
to be taken by it in performing the services hereunder (i) in accordance with
the foregoing standards, or (ii) in reliance upon any written or oral
instruction provided to USBFS by the Fund’s investment adviser or by any duly
authorized officer of the the Fund, as approved by the Board of Directors of the
Fund, except for any and all claims, demands, losses, expenses, and liabilities
arising out of or relating to USBFS’ refusal or failure to comply with the terms
of this Agreement or from its bad faith, gross negligence or willful misconduct
in the performance of its duties under this Agreement. This indemnity shall be a
continuing obligation of the the Fund, its successors and assigns,
notwithstanding the termination of this Agreement. As used in this paragraph,
the term “USBFS” shall include USBFS’ directors, officers and employees.

 

USBFS shall indemnify and hold the Fund harmless from and against any and all
claims, demands, losses, expenses, and liabilities of any and every nature
(including reasonable attorneys’ fees) that the Fund may sustain or incur or
that may be asserted against the Fund by any person arising out of any action
taken or omitted to be taken by USBFS as a result of USBFS’ refusal or failure
to comply with the terms of this Agreement, or from its bad faith, gross
negligence, or willful misconduct in the performance of its duties under this
Agreement. This indemnity shall be a continuing obligation of USBFS, its
successors and assigns, notwithstanding the termination of this Agreement. As
used in this paragraph, the term the “Fund” shall include its directors,
officers and employees.

 

5

 

 

Neither party to this Agreement shall be liable to the other party for
consequential, special or punitive damages under any provision of this
Agreement.

 

In the event of a mechanical breakdown or failure of communication or power
supplies beyond its control, USBFS shall take all reasonable steps to minimize
service interruptions for any period that such interruption continues. USBFS
will make every reasonable effort to restore any lost or damaged data and
correct any errors resulting from such a breakdown at the expense of USBFS.
USBFS agrees that it shall, at all times, have reasonable contingency plans with
appropriate parties, making reasonable provision for emergency use of electrical
data processing equipment to the extent appropriate equipment is available.
Representatives of the Fund shall be entitled to inspect USBFS’ premises and
operating capabilities at any time during regular business hours of USBFS, upon
reasonable notice to USBFS. Moreover, USBFS shall obtain and provide the Fund,
at such times as they may reasonably require, copies of reports rendered by
independent accountants on the internal controls and procedures of USBFS
relating to the services provided by USBFS under this Agreement.

 

Notwithstanding the above, USBFS reserves the right to reprocess and correct
administrative errors at its own expense.

 

B.In order that the indemnification provisions contained in this section shall
apply, it is understood that if in any case the indemnitor may be asked to
indemnify or hold the indemnitee harmless, the indemnitor shall be fully and
promptly advised of all pertinent facts concerning the situation in question,
and it is further understood that the indemnitee will use all reasonable care to
notify the indemnitor promptly concerning any situation that presents or appears
likely to present the probability of a claim for indemnification. The indemnitor
shall have the option to defend the indemnitee against any claim that may be the
subject of this indemnification. In the event that the indemnitor so elects, it
will so notify the indemnitee and thereupon the indemnitor shall take over
complete defense of the claim, and the indemnitee shall in such situation
initiate no further legal or other expenses for which it shall seek
indemnification under this section. The indemnitee shall in no case confess any
claim or make any compromise in any case in which the indemnitor will be asked
to indemnify the indemnitee except with the indemnitor’s prior written consent.

 

C.The indemnity and defense provisions set forth in this Section 5 shall
indefinitely survive the termination and/or assignment of this Agreement.

 

D.If USBFS is acting in another capacity for the Fund pursuant to a separate
agreement, nothing herein shall be deemed to relieve USBFS of any of its
obligations in such other capacity.

 

6

 

 

6.Proprietary and Confidential Information

 

USBFS agrees on behalf of itself and its directors, officers, and employees to
treat confidentially and as proprietary information of the Fund all records and
other information relative to the Fund and prior, present, or potential
shareholders of the Fund (and clients of said shareholders) including all
shareholder trading information, and not to use such records and information for
any purpose other than the performance of its responsibilities and duties
hereunder, except after prior notification to and approval in writing by the
Fund, which approval shall not be unreasonably withheld and may not be withheld
where USBFS may be exposed to civil or criminal contempt proceedings for failure
to comply, when requested to divulge such information by duly constituted
authorities, or when so requested by the Fund. USBFS acknowledges that it may
come into possession of material nonpublic information with respect to the Fund
and confirms that it has in place effective procedures to prevent the use of
such information in violation of applicable insider trading laws.

 

Further, USBFS will adhere to the privacy policies adopted by the Fund pursuant
to Title V of the Gramm-Leach-Bliley Act, as may be modified from time to time
(the “Act”). Notwithstanding the foregoing, USBFS will not share any nonpublic
personal information concerning any of the Fund’s shareholders to any third
party unless specifically directed by the Fund or allowed under one of the
exceptions noted under the Act.

 

7.Term of Agreement; Amendment

 

This Agreement shall become effective as of the date first written above and
will continue in effect for a period of three (3) years. However, this Agreement
may be terminated by either party upon giving ninety (90) days prior written
notice to the other party or such shorter period as is mutually agreed upon by
the parties. Notwithstanding the foregoing, this Agreement may be terminated by
any party upon the breach of the other party of any material term of this
Agreement if such breach is not cured within fifteen (15) days of notice of such
breach to the breaching party. This Agreement may not be amended or modified in
any manner except by written agreement executed by the parties.

 

8.Records

 

USBFS shall keep records relating to the services to be performed hereunder in
the form and manner, and for such period, as it may deem advisable and is
agreeable to the Fund, but not inconsistent with the rules and regulations of
appropriate government authorities, in particular, Section 31 of the 1940 Act
and the rules thereunder. USBFS agrees that all such records prepared or
maintained by USBFS relating to the services to be performed by USBFS hereunder
are the property of the Fund and will be preserved, maintained, and made
available in accordance with such applicable sections and rules of the 1940 Act
and will be promptly surrendered to the Fund on and in accordance with its
request. USBFS agrees to provide any records necessary to the Fund to comply
with the Fund’s disclosure controls and procedures and internal control over
financial reporting adopted in accordance with the SOX Act. Without limiting the
generality of the foregoing, USBFS shall cooperate with the Fund and assist the
Fund, as necessary, by providing information to enable the appropriate officers
of the Fund to (i) execute any required certifications and (ii) provide a report
of management on the Fund’s internal control over financial reporing (as defined
in Sections 13a-15(f) or 15a-15(f) of the 1934 Act).

 

7

 

 

9.Governing Law

 

This Agreement shall be construed in accordance with the laws of the State of
New York, without regard to conflicts of law principles. To the extent that the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the applicable provisions of the 1940 Act, the latter shall
control, and nothing herein shall be construed in a manner inconsistent with the
1940 Act or any rule or order of the SEC thereunder.

 

10.Duties in the Event of Termination

 

In the event that, in connection with termination, a successor to any of USBFS’
duties or responsibilities hereunder is designated by the Fund by written notice
to USBFS, USBFS will promptly, upon such termination and at the expense of the
Fund, transfer to such successor all relevant books, records, correspondence,
and other data established or maintained by USBFS under this Agreement in a form
reasonably acceptable to the Fund (if such form differs from the form in which
USBFS has maintained the same, the Fund shall pay any expenses associated with
transferring the data to such form), and will cooperate in the transfer of such
duties and responsibilities, including provision for assistance from USBFS’
personnel in the establishment of books, records, and other data by such
successor. If no such successor is designated, then such books, records and
other data shall be returned to the Fund.

 

11.No Agency Relationship

 

USBFS shall for all purposes herein be deemed to be an independent contractor
and shall, unless otherwise expressly provided or authorized herein, have no
authority to act for or represent the Fund in any way or otherwise be deemed an
agent of the Fund, or conduct business in the name, or for the account, of the
Fund.

 

12.Data Necessary to Perform Services

 

The Fund or its agents shall furnish to USBFS the data necessary to perform the
services described herein at such times and in such form as mutually agreed
upon. If USBFS is also acting in another capacity for the Fund, nothing herein
shall be deemed to relieve USBFS of any of its obligations in such capacity.

 

8

 

 

13.Assignment

 

This Agreement may not be assigned by either party without the prior written
consent of the other party.

 

14.Compliance with Laws

 

The Fund has and retains primary responsibility for all compliance matters
relating to the Fund, including but not limited to compliance with the 1940 Act,
the Internal Revenue Code of 1986, as amended, the SOX Act, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism of 2001 and the policies and limitations of the Fund related
to its portfolio investments as set forth in its Prospectus. USBFS’ services
hereunder shall not relieve the Fund of its responsibilities for assuring such
compliance or the Board of Directors’ oversight responsibility with respect
thereto.

 

15.Legal-Related Services

 

Nothing in this Agreement shall be deemed to appoint USBFS and its officers,
directors and employees as the Fund’ attorneys, form attorney-client
relationships or require the provision of legal advice. The Fund acknowledges
that in-house USBFS attorneys exclusively represent USBFS and rely on outside
counsel retained by the Fund to review all services provided by in-house USBFS
attorneys and to provide independent judgment on the Fund’s behalf. Because no
attorney-client relationship exists between in-house USBFS attorneys and the
Fund, any information provided to USBFS attorneys may not be privileged and may
be subject to compulsory disclosure under certain circumstances. USBFS
represents that it will maintain the confidentiality of information disclosed to
its in-house attorneys on a best efforts basis.

 

16.Notices

 

Any notice required or permitted to be given by either party to the other shall
be in writing and shall be deemed to have been given on the date delivered
personally or by courier service, upon delivery after sent by registered or
certified mail, postage prepaid, return receipt requested, or on the date sent
and confirmed received by facsimile transmission to the other party’s address
set forth below:

 

Notice to USBFS shall be sent to:

 

U.S. Bancorp Fund Services, LLC

777 East Wisconsin Avenue

MK-WI-J1S

Milwaukee, WI 53202

 

and notice to the Fund shall be sent to:

 

 

 



 

 



 

 



 

17.Entire Agreement

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes all prior agreements, arrangements and
understandings, whether written or oral.

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date first
above written.

 

PHAROS CAPITAL BDC, INC.   u.s. bancorp fund services, llc           By:        
  By:                     Title:      Title:   

 

10

 

 

Exhibit A

Fund Administration & Fund Accounting Services Fee Schedule

 

Fund Administration & Fund Accounting Fee Based Upon Gross Assets Per Fund*

 

6.0 basis points on the first $250 million

4.0 basis points on the next $250 million

3.0 basis points on the balance above $500 million

Minimum annual fee: $60,000 per entity portfolio

 

NOTE: Conversion, multiple classes, master/feeder and multiple manager funds,
and extraordinary services quoted separately.

 

Miscellaneous Expenses

 

All other miscellaneous fees and expenses, including but not limited to the
following, will be separately billed as incurred: brokerage fees, telephone
toll-free lines, inbound calls, mailing, sorting and postage, stationery,
envelopes, service/data conversion, AML verification services, programming and
special reports, record retention, lost shareholder search, disaster recovery
charges, Fed wire charges, shareholder/dealer print out (daily confirms,
investor confirms, tax, checks, and commissions), voice response (VRU)
maintenance and development, data communication and implementation charges,
return mail processing, travel, FATCA and other compliance mailings, security
pricing services (ICD, Boomberg, LoanX, etc.), federal and state regulatory
filing fees and expenses, participation in client meetings, wash sales reporting
(GainsKeeper), tax e-filing, and auditing and legal expenses.

 

In addition to the fees described above, additional fees may be charged to the
extent that changes to applicable laws, rules or regulations require additional
work or expenses related to services provided (e.g., compliance with new
liquidity risk management and reporting requirements).

 

*Subject to annual CPI increase - All Urban Consumers - U.S. City Average.

Fees are calculated pro rata and billed monthly.

 

 

11

 

